Citation Nr: 1704700	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  08-15 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection a lumbosacral spine disability.

3.  Entitlement to service connection for hearing loss of the right ear.

4.  Entitlement to an initial compensable rating for hearing loss of the left ear.

5.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disability.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to September 1982 and December 2003 to April 2005 with additional service in the Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2007 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

When this case was previously before the Board in May 2014, it was remanded to afford the Veteran a hearing in accordance with the procedures set forth in 38 C.F.R. §§ 20.700 (a), 20.704(a).  The Veteran testified before the undersigned during a videoconference hearing in October 2016.  A copy of the transcript is of record.  The remand directives have been substantially complied with and the case again is before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to a TDIU is addressed below; all other issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During his October 2016 hearing, the Veteran withdrew his claim for a TDIU.


CONCLUSION OF LAW

The criteria are met for withdrawal of the claim for a TDIU.  38 U.S.C.A. § 7105 (b) (2), (d) (5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

According to 38 C.F.R. § 20.204 (b), a withdrawal of an appeal must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is being withdrawn, and must be received by the Board prior to issuance of a decision regarding the claim being withdrawn, except for appeals withdrawn on the record at a hearing. 

In this case, the Veteran withdrew his claim for a TDIU on the record at his October 2016 hearing.  Since the Board had not yet issued a decision concerning this claim, the criteria are met for its withdrawal.

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeal is the appropriate disposition.  See 38 U.S.C.A. § 7105 (d).


ORDER

The claim for a TDIU is dismissed.

REMAND

The Board finds that additional evidentiary development is required before the remaining issues on appeal are adjudicated.

As to the service connection claims on appeal, the Veteran served on active duty from June 1982 to September 1982; however, the Board is unable to locate service treatment records for this time period.  Moreover, the Veteran indicated during his hearing that he might have additional records.  As such, remand is warranted to obtain the Veteran's complete service treatment record.

Review of the record also shows that the Veteran was scheduled for VA examinations for all issues on appeal in March 2012.  There was a note to the Birmingham VA medical center records indicating that the Veteran cancelled or was a "no show" for all scheduled examinations; however, it is not clear whether the Veteran received notification of the March 2012 examinations. 

The Veteran testified before the undersigned in October 2016 that he did not receive notice of these VA examinations. 

Given the uncertainty regarding notice of the March 2012 VA examinations, the matters should be remanded for VA examination.  38 U.S.C.A. § 5103A.

VA examinations are also required for the claims of increased initial ratings for the left ear hearing loss and PTSD as the Veteran testified before the undersigned that the disabilities had worsened since his last VA examinations, May 2006 and January 2010 respectively.  Accordingly, examinations are required to determine the current degree of severity of his left ear hearing loss disability and PTSD.

Moreover, a copy of the aforementioned May 2006 VA audiological examination report is not associated with the electronic claims file, although it is referenced in a May 2006 VA general medical examination.  Accordingly, the Board directs that the AOJ undertake efforts to locate the May 2006 VA examination report and associate it with the electronic claims file.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the electronic claims file the VA audiological examination report from May 2006.

If the May 2006 VA audiological examination report  cannot be obtained, the Veteran and his representative should be notified and the record clearly documented.

2.  The AOJ should conduct development to secure for association with the record copies of the Veteran's complete service treatment records, to specifically include any records related to his active duty service in 1982.  If such records are unavailable, the Veteran should be so notified and given the opportunity to submit such records.

3.  Then, the Veteran should be afforded a VA examination to determine the current nature and etiology of any cervical and/or lumbosacral spine disability diagnosed during the pendency of this claim.  The examiner must review the Veteran's claims file in conjunction with the examination.  The AOJ should ensure that the examiner provides all information required for adjudication.  

The examiner should determine whether any cervical and/or lumbosacral spine disability diagnosed during the pendency of this claim is at least as likely as not (a 50 percent or greater probability) incurred in service, or is otherwise etiologically related to the Veteran's period of active service.

The examiner must provide a rationale for all opinions expressed.

4.  Then, the Veteran should be afforded a VA audiological evaluation (with audiometric studies and Maryland CNC speech discrimination testing) to determine the current nature and severity of his left ear hearing loss.  The examiner must review the Veteran's claims file in conjunction with the examination.  The AOJ should ensure that the examiner provides all information required for rating purposes.  

The examiner should determine whether the Veteran currently experiences right ear hearing loss for compensation purposes.  If right ear hearing loss is identified, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) incurred in service, or is the result of exposure to loud noise during the Veteran's period of active service.

The examiner must provide a rationale for all opinions expressed.

5.  Then, the Veteran should be afforded a VA examination to determine the current degree of severity of his PTSD.  The examiner must review the Veteran's claims file in conjunction with the examination.  Any indicated tests and studies should be performed.  The examiner must provide a rationale for all opinions expressed. 

6.  The AOJ should arrange for any further development suggested by the results of that sought above.  The AOJ should then readjudicate the claims on appeal.  If any benefit remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


